Citation Nr: 0914851	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for islet cell cancer of 
the pancreas due to herbicide (Agent Orange) exposure, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.

In September 2008, the Veteran submitted claims for an 
increased rating for service-connected diabetes mellitus and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Similarly, in October 2008, he 
submitted a claim for an increased rate based on dependents.  
These issues are not on appeal before the Board, therefore, 
the proper course of action is to REFER them to the RO for 
development and consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 
December 1967 to December 1968; therefore, exposure to Agent 
Orange is presumed.

2.  The competent evidence is in relative equipoise as to the 
issue of whether the Veteran's islet cell cancer of the 
pancreas is the result of Agent Orange exposure during 
service.


CONCLUSION OF LAW

Islet cell cancer of the pancreas was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran asserts that he is entitled to service connection 
for islet cell cancer of the pancreas as such cancer is a 
result of exposure to Agent Orange while serving in Vietnam.  
Alternatively, he contends that service connection is 
warranted on the theory that his pancreatic cancer is 
causally related to his service-connected diabetes mellitus.  

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 
3.309(e) (2008).  A veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

In the present case, the Veteran's service separation record 
reflects that he served in the Republic of Vietnam from 
December 1967 to December 1968.  As such, exposure to Agent 
Orange is presumed.  Id.  However, presumptive service 
connection is not warranted for islet cell cancer of the 
pancreas as this type of cancer is not one of the diseases 
listed in 38 C.F.R. § 3.309(e) that qualifies for presumptive 
service connection.  See also 38 U.S.C.A. § 1116(a); 38 
C.F.R. § 3.307(a)(6).  The Board's inquiry, however, does not 
end here.  The United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  In other words, the Board 
must not only determine whether the Veteran has a disability 
which is recognized by VA as being etiologically related to 
prior exposure to herbicide agents that were used in Vietnam, 
see 38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the present case, medical records associated with the 
claims file show that the Veteran presented for evaluation of 
increasing abdominal pain in 2006; his prior history included 
abdominal pain with hospitalization for pancreatitis in 1997.  
See Kansas City Cancer Center (KCCC) Treatment Record dated 
April 11, 2006.  Following evaluation and testing, islet cell 
tumor of the pancreas with hepatic and ascetic metastases was 
diagnosed.  Id.; see also Letter from D.M.P., M.D. dated May 
11, 2006.

As noted above, the Veteran asserts that his pancreatic 
cancer is the result of exposure to Agent Orange while 
serving in Vietnam.  However, as a lay person, the Veteran is 
not competent to provide evidence regarding a diagnosis or 
etiology of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the Board itself is prohibited 
from making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A review of the record reveals two private medical opinions 
in support of the Veteran's claim for service connection.  
The first, a May 2006 letter from the Veteran's primary care 
physician, D.M.P., M.D., states that "as this is a cancer of 
the pancreas, this condition is likely due to agent orange 
[sic] exposure as the law service suggests[.]"  See Letter 
from D.M.P., M.D. dated May 11, 2006.  The second opinion is 
from the Veteran's treating oncologist, M.M., M.D., and 
indicates that "[i]t is [Dr. M.M.'s] understanding that 
cancer of the pancreas of which this is a variety is related 
to Agent Orange exposure."  See Letter from M.M., M.D. dated 
May 12, 2006.  

The Board observes that both Dr. D.M.P. and Dr. M.M. appear 
to have based their opinions on some third party source 
material [Dr. D.M.P. references 'the law service' and Dr. 
M.M. indicates that it his 'understanding' that there is a 
connection], but neither has provided any specific details as 
to what material was relied upon in concluding that there is 
a positive association between the Veteran's islet cell 
cancer of the pancreas and in-service Agent Orange exposure.  
However, the Board notes that the Veteran himself submitted a 
copy of a May 1990 "Report to to [sic] Secretary of the 
Department of Veterans Affairs on the Association Between 
Adverse Health Effects and Exposure to Agent Orange," 
(hereinafter "VA Internal Report") which indicates that 
there is adequate "immunological and toxicological theory" 
to find a relationship between pancreatic cancer and Agent 
Orange exposure.  VA Internal Report at 52.  

In light of the fact that Drs. D.M.P. and M.M. failed to 
provide references for their positive nexus opinions, the 
Board requested a Veterans Health Administration (VHA) 
opinion from a VA gastroenterologist in January 2009 as to 
the likelihood that the Veteran's pancreatic cancer is 
related to in-service Agent Orange exposure.  See 38 C.F.R. 
§ 20.901 (2008).  The Board requested that the 
gastroenterologist review the entire claims file, with 
particular attention paid to the private opinions provided by 
Drs. D.M.P. and M.M. and the VA internal report.  Following a 
review of the Veteran's claims file, the VA 
gastroenterologist concluded that it is "less likely than 
not" that the Veteran's pancreatic cancer is due to Agent 
Orange exposure.  He stated that "[a]lthough Agent Orange 
may cause several tumors, tumors of the pancreas and 
especially of the islet cell type have not been found to be 
associated with Agent Orange exposure."  See VHA Opinion 
dated March 19, 2009.

Similar to the opinions of Drs. D.M.P. and M.M., the March 
2009 VHA opinion alludes to reliance on third party 
information in reaching its conclusion, but fails to cite the 
specific evidence upon which the physician relied.  Notably, 
the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and 
gastrointestinal tumors, including tumors of the pancreas.  
See Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 2007).  
In making such determination, the Secretary of VA relied on a 
2004 study by the National Academy of Sciences (NAS) which 
found "limited or suggestive evidence of no association" 
between tumors of the pancreas and exposure to herbicides.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Furthermore, a 
veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Thus, when a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  Wells v. Principi, 
18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

In the present case the Board is faced with three medical 
opinions, two positive and one negative, which all appear to 
rely upon, but fail to identify, a third party authority for 
finding a (non)association between pancreatic cancer and 
exposure to herbicides.  Interestingly, none of the opinions 
associated with the claims file seem to relate any facts or 
circumstances particular to the Veteran as supportive 
evidence; rather, it appears all three have relied upon 
general medical literature regarding the subject.  And as 
discussed above, the general medical literature contains 
evidence which supports finding both a positive and a 
negative association between pancreatic cancer and exposure 
to herbicides.  See 72 Fed. Reg. 112; VA Internal Report.  

In the absence of any competent evidence of record indicating 
that the conclusions of one side of the debate as to whether 
there is an association between pancreatic cancer and 
exposure to herbicides should not be accepted, the Board 
finds that, at the very least, there is an approximate 
balance regarding an issue material to the determination of 
the Veteran's claim.  See Espiritu, supra; see also Colvin, 
supra.  
Specifically, the Board is of the opinion that the competent 
evidence is in relative equipoise as to the issue of whether 
the Veteran's islet cell cancer of the pancreas is the result 
of exposure to Agent Orange during service.  Under these 
circumstances, service connection for this disability is 
warranted.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for islet cell cancer of 
the pancreas due to herbicide (Agent Orange) exposure is 
granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


